—Order, Supreme Court, New York County (Ira Gammerman, J.), entered February 7, 1994, which denied defendants’ motion for summary judgment dismissing the complaint and granted plaintiffs summary judgment, pursuant to CPLR 3212 (b), on the issue of defendants’ liability for monies advanced by plaintiffs on behalf of defendants, unanimously modified, on the law, to deny plaintiffs summary judgment and, as so modified, the order is otherwise affirmed, without costs.
We disagree with the IAS Court’s characterization of the evidence as "compelling” and find questions of fact presented as to whether the advances in issue were personal loans "made directly on behalf of defendants and not the partnership”, as the IAS Court found. Accordingly, summary judgment should not have been granted to plaintiffs. Concur— Rosenberger, J. P., Wallach, Kupferman, Ross and Nardelli, JJ.